UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO, JR.,

                                 Plaintiff,
                                                                   20-CV-468 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
F.B.I.,

                                 Defendant.

          Pursuant to the order issued January 27, 2020, dismissing the complaint,

          IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

          IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:      January 27, 2020
            New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
